DISSEHTIHG OPINION" OP
MR. CHIEF JUSTICE HERNÁNDEZ.
This is an action to recover from a carrier under a contract of transportation for failure to deliver the goods to the owners as a result of their destruction by a fire which burned the railroad cars in which the goods were carried.
The fire did not originate in the cars, but in a warehouse of the carrier, from which fit was communicated to the cars. The fire was not an accident of transportation, but was the result of the burning of the warehouse; therefore the liability *210of the carrier is not principal, but accessory to the liability attaching to the person responsible for the fire in the ■warehouse through fault or negligence. Such liability is not governed by the provisions of the Code of Commerce or of the Police Law of Railroads and its regulations, assuming that the said law and regulations are in force, but by the common law, that is, the provisions of the Civil Code applicable to the case. The fault or negligence is not to be proved by the carrier, but by the persons suing for damages, as required by the general rules of substantive and adjective law imposing upon the plaintiff the burden of proving his action.
Article 139 of the Regulations for the Application of the Police Law of Railroads, providing that a fire shall not be considered a case of vis major unless the carrier proves that it was not due to the negligence or carelessness of his employees or to the insufficiency or bad condition of the means of transportation, if applicable would constitute an exception to the' general rule stated and would have to be construed strictly, being applicable only when the fire had originated in the cars in which the merchandise was transported and not when the fire originated in a warehouse and was communicated to the cars.
The judgment of the Supreme Court of Spain of October 7, 1899, is not applicable to the case at bar, for it refers to a fire originating in a car of the carrier and not in another place apart.
And it is to be noticed that article 361 of the Code of Commerce refers only to the loss or damage suffered by the goods in transportation.
For the foregoing reasons I dissent from the majority opinion of the court and am of the opinion that the judgments appealed from should be reversed.